Grant, J.
(after stating the facts). The statute gives to the widow whose husband has died without issue one-half of his estate. 3 Comp. Laws 1897, § 9064, subd. 2. The testator is presumed to have known this law. The decision of the court below holds that this provision is excluded by the will, and that the widow has only her right of dower. The intent of the testator in this case is to be determined from the four corners of the instrument. The law favors that construction of the will which conforms most nearly to the general rule of inheritance. *47Rivenett v. Bourquin, 53 Mich. 10 (18 N. W. 537); In re Lamb’s Estate, 122 Mich. 239 (80 N. W. 1081). As to the construction to be placed upon the language of a will, see In re Lamb’s Estate, supra, and cases there cited; also In re Gotzian, 34 Minn. 159 (24 N. W. 920, 57 Ann. Rep. 43).
"What the extent of the testator’s estate was does not appear in this record. It is stated in the brief of counsel for one of the appellees that all the real estate of testator was disposed of by his will. The statute as clearly gives the widow, where there is no issue, one-half of the real estate, as it gives her any other part of the estate. Twice the testator bequeaths to his widow all that the statute allows her. The language is comprehensive, and includes all the statutory provisions for her benefit. It clearly makes the other specific bequests subject to her rights. Kelly v. Reynolds, 39 Mich. 464 (33 Am. Rep. 418).
The judgment is reversed, with costs of both courts, and judgment entered in this court for plaintiff.
The other Justices concurred.